DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered.
Applicant notes that a newly cited reference to Chevallet was discussed in the advisory action.  It is noted that the reference was introduced in response to the proposed claim language filed with the after final amendment – “the pressure sensor being disposed downstream from the air removal device” – which has not been presented with the currently amendment claims.
Applicant argues that none of the cited references teach a system for removing air from a reservoir, the system comprising a pressure sensor that ensure a positive pressure is maintained in the medical lines upstream and downstream from the air removal device in combination with the features recited in the independent claims.  Applicant further argues that Caleffi ‘020 discloses that a pressure transducer measures the pressure in the expansion chamber but does not maintain positive pressure upstream and downstream of the expansion chamber in the manner claimed.  This argument is not convincing.  Caleffi discloses that the pressure sensor interacts with the control unit to maintain the pressure within a predetermined range, that range including positive pressures (col. 6, lines 9-19).
Regarding claim 21, newly discovered reference to Fava et al (US 8,480,609) discloses these features as will be discussed in detail below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the medicament lines" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 inherits the deficiencies of claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fava et al (US 8,480,609).
Regarding claim 1, Fava discloses a system for removing air from a reservoir 4, the system comprising the reservoir 4 that carries a medicament (fig. 1; col. 2, lines 64-65; col. 3, lines 21-22: treatment fluid contained in reservoir 4 is interpreted to be a medicament), a first pump 8 connected to the reservoir that draws medicament out of the reservoir (fig. 1; col. 2, lines 59-63), an air removal device 29 connected to the first pump that releases air from the medicament (fig. 1; col. 4, lines 33-35), a pressure sensor 10 connected to the air removal device via a medicament line 7 (fig. 1; col. 3, lines 7-9), the pressure sensor monitors the pressure of the medicament (col. 3, lines 7-9), the pressure sensor ensures that a positive pressure is maintained in the medicament lines upstream and downstream from the air removal device (col. 3, lines 12-16: the pressure sensor maintains the pressure at a desired level, the level is a positive pressure), and a second pump 9 connected to the air removal device that delivers the medicament (col. 3, lines 1-2; fig. 1).
Regarding claim 16, Fava discloses a method of removing air from a reservoir 4, the method comprising drawing medicament from a reservoir 4 (fig. 1; col. 2, lines 64-65; col. 3, lines 21-22: treatment fluid contained in reservoir 4 is interpreted to be a medicament), routing the medicament through a system (fig. 1), releasing air, via an air removal device 29 from the medicament (fig. 1; col. 4, lines 33-35), monitoring pressure, via a pressure sensor 10, of the air in the medicament using a fluid line 7 to establish fluid communication between the pressure sensor and the air removal device (fig. 1; col. 3, lines 7-9), delivering the medicament (fig. 9: to the drain), the pressure sensor ensures that a positive pressure is maintained in the medicament lines upstream and downstream from the air removal device (col. 3, lines 12-16: the pressure sensor maintains the pressure at a desired level, the level is a positive pressure).
Regarding claim 17, Fava discloses regulating the pressure of the medicament in the system (col. 3, lines 7-16).
Regarding claim 18, Fava discloses drawing medicament based on the pressure of the medicament drawn into the system (col. 3, lines 7-16).
Regarding claim 19, the medicament is delivered a at pressure to maintain the desired pressure upstream of the pump (col. 3, lines 7-19).  This pressure is interpreted to be a predetermined value.
Regarding claim 20, Fava discloses that the medicament is delivered via pump 9 at a slower rate than the medicament is drawn via pump 8 in order to maintain the pressure upstream of the pump at a desired value (col. 3, lines 12-19).
Regarding claim 21, Fava discloses the pressure sensor 10 is disposed downstream of the air removal device 29, and the second pump 9 is downstream from the pressure sensor (fig. 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caleffi et al (US 8,728,020) [hereinafter Caleffi ‘020] in view of Caleffi et al (WO 2009/147478 A1) [hereinafter Caleffi ‘478].
Regarding claim 1, Caleffi ‘020 discloses a system for removing air from a reservoir, the system comprising a reservoir 2 that carries a medicament (col. 3, lines 31-32, 38: “infusion fluid” or “medical fluid” is interpreted to be a medicament because it is a substance for medical treatment), a first pump 5 connected to the reservoir that draws the medicament out of the reservoir (col. 4, lines 5-6; fig. 4; note with respect to fig. 4, Caleffi discloses that similarly numbered elements are the same as those in figs. 1-3 – col. 10, lines 9-11, and therefore citations referencing those figures are used here in discussing the embodiment shown in fig. 4), an air removal device 9 connected to the first pump (via line 4) that releases air from the medicament (col. 5, lines 7-11; fig. 4), and a second pump 17 connected to the air removal device (via fluid circuit 4/15) that delivers the medicament (col. 10, lines 26-27: pump 17 moves fluid along the extracorporeal and therefore moves medicament within the line 23 through the membrane device 14 and to the patient through line 16; fig. 4).
Claim 1 further calls for a pressure sensor connected to the air removal device via a medicament line, the pressure sensor monitors the pressure of the medicament.  Caleffi ‘020 discloses a pressure sensor 10 for emitting a pressure sensor indicating the pressure in the infusion line 4, but discloses that the sensor is operatively associated with the air removal device (expansion chamber 9) (col. 5, lines 12-17) and not connected to the air removal device via a medicament line.  However, Caleffi ‘478 teaches a device having similar structure to Caleffi ‘020 including an air removal device 4 and a pressure sensor 6 (fig. 1).  Caleffi ‘478 further teaches that the pressure sensor may be of the type described by Caleffi ‘020 including a sensor directly associated with the air removal device, or can be arranged in the infusion line such that the pressure sensor is connected to the air removal device via the medicament line (page 7, para. 0034).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of Caleffi ‘020 to be connected to the air removal device via the medicament line as taught by Caleffi ‘478 because Caleffi ‘478 teaches that the claimed sensor is a known alternative to the one disclosed by Caleffi ‘020 and performs the same function.  Caleffi ‘020 further discloses that the pressure sensor ensures that the pressure remains within a desired range, the range being positive (col. 6, lines 2-19).
Regarding claim 3, Caleffi discloses that the reservoir is a flexible reservoir (col. 3, lines 44-45).
Regarding claim 4, Caleffi discloses that the air removal device 9 includes a hydrophobic membrane (col. 5, lines 33-38).
Regarding claim 6, Caleffi discloses the pressure sensor communications with the first pump (via controller) to regulate the pressure of the medicament by pumping the medicament into the medicament line 4 upstream of the air removal device (col. 5, lines 66-67; col. 6, lines 9-19).  The pump also causes medicament to enter the air removal device 9, the pressure increase therein causes fluid to pass into the line 4 downstream of the air removal device.
Regarding claim 7, Caleffi discloses that the pressure sensor does not electrically communicate with the second pump (the pressure sensor is only discussed with regard to the first pump, the second pump is part of a different flow circuit that is not affected by the pressure within the chamber 9).
Regarding claim 8, Caleffi discloses that the air removal device 9 fluid communicates between the first pump 5 and the pressure sensor 10 (fig. 4).
Regarding claim 10, the limitation “the first pump drives the medicament at a faster rate than the second pump” is interpreted to be an intended use limitation. Caleffi teaches that the flow rate of the infusion pump is controlled to achieve the desired dose of infusion fluid (col. 6, lines 5-8).  Therefore, the first pump is capable of operating at a speed that is faster or slower than the second pump depending on the setting chosen by the user.  The first pump is a positive displacement pump or an occlusive-type pump that does not return the medicament to the reservoir (col. 4, lines 8-10).
Regarding claim 11, Caleffi does not disclose that the first pump and the second pump electrically communication with each other.  The first pump is controlled by the controller to control the flow rate of the infusion fluid based on the desired dose of fluid (col. 6, lines 5-8) and the second pump operates to control the blood flow through the extracorporeal circuit (col. 10, lines 26-27).  Since these pumps perform unrelated functions and are not discloses as being operated by the same controller, it is understood that they are not electrically communicating with each other.
Regarding claim 12, Caleffi discloses that the air removal device 9 releases air from the medicament when a pressure of the medicament is at a predetermined value (col. 7, lines 18-24: vent valve 8 is opened when measured pressure indicates that pressure should be released).
Regarding claim 13, Caleffi discloses that opening the vent valve 8 results in a reduction of pressure in the chamber 9 to reach equilibrium with the environment (col. 8, lines 12-16) which implies that the pressure within the chamber is greater than atmospheric pressure because the air necessarily moves from an area of greater pressure to an area of lower pressure, and venting to the atmosphere means the atmosphere is the area of lower pressure.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caleffi ‘020 in view of Caleffi ‘478 as applied to claim 1 above, and further in view of Knauper (US 2008/0119822).
Claim 2 calls for the reservoir to be rigid.  Caleffi discloses that the reservoir is a flexible bag (col. 3, lines 44-45).  Knauper teaches a fluid delivery system comprising hanging fluid reservoirs and a fluid pump of similar type to that described by Caleffi, and wherein the fluid reservoirs may be of any suitable type including a flexible bag or a rigid container (page 2, para. 0020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir of Caleffi be a rigid container as taught by Knauper because Knauper teaches that either a flexible bag or a rigid container are suitable reservoirs for holding fluid for patient infusion.

Claim(s) 1, 9 are is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Caleffi ‘478 in view of Caleffi ‘020.
Regarding claim 1, Caleffi ‘478 discloses a system for removing air from a reservoir 2, the system comprising the reservoir 2 that carries a medicament (fig. 1; page 5, para. 0026), a fluid line 3 connected to the reservoir to deliver the medicament out of the reservoir (fig. 1), an air removal device 4 connected to the reservoir that releases air from the medicament (fig. 1; page 6, para. 0032), a pressure sensor 6 connected to the air removal device via a medicament line, the pressure sensor monitors the pressure of the medicament (fig. 1; page 7, para. 0034: pressure sensor 6 can be arranged on the infusion line 3 in proximity of the chamber 4), and a second pump 7 connected to the air removal device that delivers the medicament (fig. 1; page 7, para. 0035).
Claim 1 further calls for a first pump connected to the reservoir that draws the medicament out of the reservoir.  Caleffi ‘478 fails to disclose this feature, rather the drug exits the reservoir under the pressure of gravity.  Caleffi ‘020 teaches a system similar to that of Caleffi ‘478 and wherein the system includes a first pump 5 between the reservoir and the air removal device to move the fluid from the reservoir to the air removal device in a predictable manner regardless of the amount of fluid remaining in the reservoir (fig. 4; col. 4, lines 5-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caleffi ‘478 to include a first pump in addition to the second pump as taught by Caleffi ‘020 to provide a controllable and adjustable flow rate out of the reservoir. Caleffi ‘020 further discloses that the pressure sensor ensures that the pressure remains within a desired range, the range being positive (col. 6, lines 2-19).
Regarding claim 9, Caleffi ‘478, discloses that the pressure sensor is in fluid communication with the second pump (fig. 1).  Caleffi ‘478 in view of Caleffi ‘020 as discussed with regard to claim 1 above includes a first pump contacting the fluid line 3 of Caleffi ‘478, and therefore the first pump is also in fluid communication with the pressure sensor as the entire system is a single fluidly connected system.  Caleffi ‘478 does not disclose any valves in the system described above.  The valves 9 and 10 shown in fig. 1 are separate from the claimed system.
Allowable Subject Matter
Claims 14, 15 are allowable over the prior art of record but for the 112 rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 14 cannot be found and was not suggested by the prior art of record.  Specifically, not found is a device for delivering medicament into skin of a patient comprising a housing and a base inclosing a reservoir that carries a medicament, a first pump, an air removal device, a second pump, and a pressure sensor that ensures a positive pressure is maintained in medicament lines upstream and downstream from the air removal device, in combination with the features of the invention, substantially as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783